Citation Nr: 1207151	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to November 1982.  He also had periods of service with the Army National Guard between June 1983 and December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The issues currently on appeal were previously before the Board in December 2006, August 2009 and December 2010, on which occasions they were remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Any current left knee disorder was not manifested during service or for many years after service, and any current left knee disorder is not related to the Veteran's service.  

2.  Any current low back disorder was not manifested during service or for many years after service, and any current low back disorder is not related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).

2.  The Veteran's low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A.§§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated May 2003, January 2007 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a left knee disorder and a low back disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for the disorders currently at issue in April 2003.  In a September 2003 rating decision the RO/AMC denied entitlement to service connection, finding that there was no evidence that either condition had begun during service or was related to service.  The Veteran submitted a Notice of Disagreement (NOD) in December 2003.  The RO issued a Statement of the Case (SOC) in April 2004 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2004.  The Veteran's claim first came before the Board in December 2006, at which time it was remanded for further development.  The claim was remanded again in both August 2009 and December 2010.  The development requested has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The relevant evidence of record includes service treatment records, VA examination reports and written statements from the Veteran.  As a preliminary matter, the Board notes that that the Veteran's service treatment records for the period of service from December 1978 to November 1982 are unavailable.  In this regard, the RO issued a Formal Finding of Unavailability in September 2003.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of his claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  The Board does note that service treatment records are available for the Veteran's Army National Guard service and the Veteran's enlistment examination for the Army National Guard in June 1983 does not show any problems related to the Veteran's knees or low back.  

Service treatment records from 1997 indicate that the Veteran sustained an injury to his wrist and the Veteran has additional evidence supporting this event.  Those records do not indicate any injury to the Veteran's left knee or low back and the Veteran has not made any allegations regarding the occurrence of injuries associated with his left knee and low back dating to that period.  

The Veteran was afforded a VA examination in support of his left knee claim in October 2008.  During that examination the Veteran reported that he injured his left knee in 1981 while on physical training in Germany.  The examiner noted that service treatment records from that period were not available and that the only evidence of a left knee problem was an MRI performed in February 2003, which showed that the Veteran had an osteochondral defect in the medial femoral condyle indicating a history of previous severe trauma of undetermined age.  Radiographic imagery from October 2008 did not show any osteochondral abnormalities.  The examiner diagnosed the Veteran with chronic strain/sprain of the left knee and chondromalacia patella.  The examiner stated that the Veteran's left knee problem was less likely than not caused by or a result of a service-connected injury.  He noted that an injury in 1981 could have caused the Veteran's knee disability but that there was no documentation supporting such an assertion.  

The Veteran was afforded an additional VA examination in support of his claim in May 2009.  During that examination the Veteran reported that he sustained injuries involving his knee and left ankle at the same time as he sustained injury to his left ankle in 1980.  No reference was made to any treatment or evaluation by any health care professionals for the time of separation from service to the time of the examination.  The examiner stated that "there were no records from Germany found in the C-files or records to substantiate the patient's statements and complaints."  He went on to say that the injury described as happening in Germany "could" produce the clinical findings noted on examination, but that documentation of the prescribed injury was not available.  Nevertheless, the examiner opined that "it can only be stated" that the low back problems were at least as likely as not caused by or the result of a service-connected injury.  No basis for this determination was indicated.  

In October 2009 the claims file was referred back to the examiner who conducted the May 2009 examination for an addendum.  The examiner stated that he had reviewed the claims file and the service treatment records and that following that review it was his opinion that the Veteran's current low back disorder was less likely than not caused by or the result of a service-connected injury.  He noted that the Veteran had reported that he injured his low back in Germany while doing physical training.  He also noted that the records from 1997 with respect to the verified right wrist injury do not mention any injury to the spine or knees.  He stated that it was unlikely that the Veteran's low back was injured at that time.  He further noted that it was possible that the Veteran's knee and back injuries could have occurred after discharge from service, particularly as the Veteran was employed as a heavy equipment mechanic.

In December 2010 the examiner was asked to provide an additional addendum.  At that time the examiner noted that the Veteran's service treatment records did document a fall occurring on July 29, 1997, with the Veteran sustained hyperextension injuries to both wrists.  He noted that there were no complaints of knee problems at that time or during subsequent medical treatment in September 1997, November 1997 or December 1997, and no mention of any such injuries during visits from January 1998 through March 1998.  He noted that a MRI of the left knee from February 2003 showed an osteochondral defect in the medial tibial plateau, but that this was of undetermined age.  The examiner opined that it was less likely than not that the Veteran left knee disorder was caused by or the result of his service-connected left wrist injury.  In his rationale the examiner noted that the Veteran was treated on numerous occasions for his wrist injury over an eight month period and that at no time was there any documentation of left knee problems or pain.  He noted that the Veteran's type of knee disorder is usually the result of a marked traumatic incident which was not documented in the service treatment records and that there was no evidence of either a primary or secondary causation between the Veteran's service-connected wrist disorder and his left knee condition.  He concluded by stating that the fact that the Veteran had worked as a heavy duty equipment mechanic for over 20 years should be considered as that occupation was likely a causative factor that would expose him to potential knee problems.  

After a thorough review of the evidence the Board concludes that entitlement to service connection for a left knee disorder and low back disorder is not warranted.  The evidence of record does not document the presence of either disorder for years following service discharge and the Veteran's June 1983 enlistment examination for the Army National Guard does not document the presence of a knee or back disorder.  

A veteran is competent to provide evidence about symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board concedes that the Veteran is competent to report that he injured his left knee and low back.  However, in this case, the Board finds that the Veteran's statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, the Board notes that there is an absence of documentation regarding the presence of a left knee or low back disorder for years following service and that this weighs against the credibility of the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of time with absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 256 (1991) (affirming the Board's denial of service connection where the Veteran failed to account for a lengthy period of time between service and initial symptoms of disability).  Moreover, the Board notes that the Veteran has not made any assertions regarding continuity of symptomatology, and only stated that he injured his left knee and back in service.  

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of his claimed disorder and of a nexus or relationship between those conditions and service.  The Veteran has presented no evidence of any link between his left knee and back disorders and any incident of service beyond his own unsupported statements.  

Accordingly, the Board places the greatest probative value on the October 2008, October 2009 and December 2010 VA examinations of record and the June 1983 enlistment examination which does not reveal any evidence of a back or knee disorder.  These reports address all of the evidence of record and go into specific detail regarding the Veteran's history and current symptomatology.  The evidence supporting the Veteran's claim that his claimed disorder are related to service consists solely of his own non-credible statements.   In the absence of any credible evidence relating the Veteran's current left knee disorder and low back disorder to events in service or evidence showing that he has had those disorders dating back to his period of service, the claim for service connection must be denied.  

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's claimed disorders began during active service or are causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


